Title: To John Adams from William Tudor, Jr., 21 May 1822
From: Tudor, William, Jr.
To: Adams, John


				
					Dear and Venerable President,
					Boston May 21st. 1822.
				
				I took up in a bookstore this morning a work that has just appeared in two volumes entitled “The History of the American Revolution by Paul Allen.” Mr Allen is a man of talents and I presume has written a valuable history—but I looked over only one or two pages in his first volume where he is speaking of the Congress at New York in 1765—and which he concludes in the following manner:—“The Chairman, Mr Ruggles, one of those upon whose loyalty, the governour of Massachusetts had so strongly calculated, left the meeting without signing: and his colleague Mr Otis was upon the point of doing the same, but fortunately the influence of Mr Thomas Lynch was successfully exerted to prevent him.” It will be doing me a great favour if you will be kind enough to dictate a few remarks on this subject, that will enable me to understand this passage and make any corrections as to matters of fact. Ruggles I know was censured by the legislature on his return for his conduct; but I did not know that there was any objection to Otis on this occasion, having always heard that all the members of that Congress considered him the most distinguished member of it—but if I understand the passage I have quoted, it conveys a strong insinuation against him—I inquired in regard to the shoemaker you mentioned who was the triumphant leader of the Southend Posse, and find that it was Macintosh. at least after mentioning your description to Mr Jo. May & Mr Jo. Pierce—they say it must have been the name of the man.I remain with the highest / respect / Your hble sert
				
					W. Tudor.
				
				
			